                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

R.A.D. SERVICES, LLC,      )                             CASE NO. 8:18-CV-00348
                           )
     Plaintiff,            )
                           )
v.                         )
                           )                               PROTECTIVE ORDER
                           )
STATE FARM FIRE & CASUALTY )
COMPANY,                   )
                           )
     Defendant.            )

       THIS MATTER comes on before the Court upon the stipulation of the parties for
the entry of this Protective Order.      Upon consideration thereof, the Court hereby
ORDERS as follows:
       1.     The parties anticipate that documents or information may be requested in
this matter which contain or consist of valuable trade secrets, other proprietary
information or personal information (hereinafter, "Confidential Information").          Any
documents produced or information provided by a party pursuant to or in response to
any discovery request may be designated by either party as "confidential" in the
following manners:
              a.      By imprinting the word "confidential" on the first page, footer, cover
                      sheet, or in the electronic file name of any document produced.
              b.      By imprinting the word "confidential" next to or above any Answer
                      to any Interrogatory or any other written discovery response.
              c.      With respect to portions of a deposition transcript, by making
                      arrangements with the attending court reporter to bind the
                      confidential portion(s) of such transcripts separately and labeling
                      them as "confidential."
       2.     All documents and information provided by a party in response to a
discovery request or deposition testimony designated as "confidential" shall be subject
to the following restrictions:
a.   Such documents or information shall be used only for the purpose
     of this litigation and not for any business or other purposes
     whatsoever.
b.   Such documents or information shall not be communicated or
     disclosed in any manner, either directly or indirectly, to anyone
     other than:
     (1)   The attorneys of record and persons employed by them;
     (2)   Outside experts who have, prior to disclosure, agreed to be
           bound by the terms of this Protective Order;
     (3)   Plaintiff or Defendant and their officers, employees, or
           agents, including insurers, who have a need to know for
           purposes of this litigation;
     (4)   This Court and Court personnel; and
     (5)   Such other persons as the Court may specifically approve
           after notice and hearing.
c.   That all information designated as "confidential" in whatever format
     shall be furnished only under the terms of this Protective Order and
     shall be treated by all persons accorded access pursuant to this
     Protective Order as constituting Confidential Information and shall
     neither be used nor disclosed except for the purpose of this
     litigation, and solely in accordance with this Protective Order or
     subsequent Order of the Court.
d.   No Confidential Information shall be further disclosed to anyone
     except those categories of persons provided herein who have
     signed a Nondisclosure Agreement in the form attached hereto and
     to whom disclosure is necessary for the purposes associated with
     this lawsuit. The parties' counsel of record, and other persons or
     entities retained to assist in this lawsuit who have signed a
     Nondisclosure Agreement, shall appropriately notify such persons
     or entities that the disclosure is made in confidence and must be
     kept in confidence in accordance with this Protective Order.



                            2
             e.     Individuals authorized to review Confidential Information pursuant
                    to this Protective Order shall hold such information in the strictest
                    confidence and shall not divulge the information, either verbally or
                    in writing, to any other person, entity, or government agency unless
                    authorized by the party designating such information as confidential
                    or Order of the Court.
             f.     Before trial, counsel for the parties shall agree to the appropriate
                    means to protect the confidentiality of the information that counsel
                    desire to present at trial. If counsel cannot reach an agreement,
                    they shall apply to the Court for resolution of the issue.
             g.     There shall be no reproduction whatsoever of any confidential
                    documents or information, except that, as required in the course of
                    this litigation, copies, excerpts, or summaries may be shown or
                    given to those persons authorized by this Protective Order to
                    receive such documents or information.
             h.     All Confidential Information filed with the Court shall be filed and
                    maintained under seal until further Order of the Court. The filing
                    party shall include a notice to the Court and other parties that the
                    document filed contains "Confidential" or "Protected Material"
                    subject to the provisions of this Order.
      3.     Acceptance by a party of any information, document or thing identified as
"confidential" hereunder shall not constitute a concession that the information,
document, or thing is confidential. If, subsequent to the acceptance of information or
documents identified as confidential, a party wishes the Court to rule upon the other
party's claim of confidentiality, that party may move this Court for such determination. In
the resolution of such motion, the burden of establishing the confidentiality of the
information or document shall be on the party who made the claim of confidentiality.
However, materials designated as confidential shall be treated as such pending
resolution of the motion by the Court.
      4.     Upon final termination of this action, including all appeals, all confidential
documents and any other confidential information of the other party which was provided



                                             3
in discovery, including any copies, excerpts, or summaries that have been prepared
from or utilizing such information by a party, its counsel, or other persons or entities
retained to assist such party in this litigation, shall be returned to the opposing party's
counsel or destroyed by counsel; provided, however, that (i) in no event shall counsel
be obligated to turn over to opposing counsel any items which constitute attorney work
product (as defined by applicable law), and (ii) counsel shall be entitled to retain one
copy of all information as part of its permanent litigation file and such information shall
remain subject to the confidentiality obligations of this Order.
       DATED this 3rd day of October, 2018.


                                           BY THE COURT:



                                           s/ Cheryl R. Zwart
                                           Magistrate Judge




                                             4
                           NONDISCLOSURE AGREEMENT


        I, ______________________________, certify that I have read the Protective

Order entered in the case of R.A.D. Services, LLC v. State Farm Fire & Casualty

Company, Case No. 8:18-CV-00348, which is pending in the United States District

Court for the District of Nebraska. I understand the terms of that Protective Order, and I

agree to be bound by its terms.




1976269 v1
